DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-15 as filed 3/12/2021 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with SEONG JEONG on 7/30/22.
The application has been amended as follows: 
----
In claim 1, line 16, "the connecting part” is hereby replaced with –a connecting part--
In claim 8, line 11, p.48, "the third inflow hole” is hereby replaced with --a third inflow hole—
For all claims 1-15 please enclose all reference characters in parentheses as required by MPEP § 608.01(m).
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims appear to be free from the prior art. The closest prior art to the invention of Claim 1 is WON (KR 101691556 B1). 

    PNG
    media_image1.png
    640
    487
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    672
    421
    media_image2.png
    Greyscale

WON teaches a cap 3 receiving a filter 220; a drain pin 400 disposed on a bottom side of the filter 220; and a capturing part 312 disposed on a bottom side of the filter 220 and detachably, rotatably capturing the drain pin 430; wherein the capturing part 312.
The reference fails teach that it includes a rotational capturing part that rotatably captures the drain pin by a female and a male coupling; wherein the rotational capturing part includes a pair of second brackets that protrudes in a vertical direction from the bottom side of the filter and that are spaced apart from each other and protruding parts that respectively protrude, with a curvature, at inner lateral sides of the second brackets that face each other; wherein the connecting part includes a pair of first brackets that each has a plate shape and grooved parts that are formed, with a curvature, at outer lateral sides of the first brackets, that do not face each other, wherein the protruding parts are inserted into the grooved parts, respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777